DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a parachute of claims 5 and 15
one of a rocket-turbine-engine-powered weapon; a rocket-turbine-engine-powered jamming system; and a rocket-turbine-engine-powered supplemental power system used in the event of a primary-power-source failure, of claim 6
an engine used by the VTOL aircraft in forward flight of claims 8 and 16
a ducted fan of claim 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 of the claim reads “the fore propeller and the after propeller”.  It is suggested to change ‘after’ to ‘aft’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: The nature of the connection of the rocket-turbine-engine-powered weapon/rocket-turbine-engine-powered jamming system/rocket-turbine-engine-powered supplemental power system with respect to the rest of the invention. In other words, it is unclear how these elements relate to the rest of the invention, and whether they are connected to the VTOL aircraft, the non-VTOL aircraft, both aircraft, or neither aircraft.   
Claim 7 recites the following limitation: “wherein each of the first modular boom and the second modular boom comprises a fore propeller and an aft propeller, the fore propeller and the after propeller being driven by one of the first rocket-turbine engine and the second rocket-turbine engine. The claim language is unclear. The first rocket-turbine engine is associated with a first modular boom and the second rocket-turbine engine is associated with a second modular boom. Also, each boom has a fore and aft propeller. But, it is unclear which of the two claimed rocket-turbine engines is driving each of the four claimed propellers. Specifically, the limitation appears to encompass embodiments where any given propeller can be driven by either or both of the rocket-turbine engines. Correction/clarification is required. 
Claims 8 and 16 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are the relationship between the “engine used by the VTOL aircraft in forward flight” and the rest of the invention. Specifically, the nature of the relationship between the forward flight engine and the VTOL aircraft is unclear, i.e., whether the forward flight engine is attached to the non-VTOL aircraft, the VTOL aircraft, both, or neither. Currently there does not appear to be a requirement that the forward flight engine be attached in any way to the VTOL aircraft/non-VTOL aircraft other than via some fuel source means. Additionally, it is unclear whether the forward flight engine is used for forward flight or whether it is just incidentally used during forward flight. Correction/clarification is required. 
Claim 15 recites the limitation “The VTOL aircraft of claim 13, comprising a parachute coupled to the modular boom and operable to be deployed after the modular boom has been jettisoned”. It appears the claim should depend from claim 14. Examiner will treat claim 15 as though it depends from claim 14 for examination purposes. Correction/clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sada-Salinas et al. (US 2016/0297520 A1), hereinafter Sada-Salinas, and E.O. Seaver (US 2,713,243), hereinafter Seaver.
Regarding claim 1, Sada-Salinas discloses a vertical-takeoff-and-landing ("VTOL") aircraft comprising: 
a non-VTOL aircraft equipped for forward takeoff and flight (aircraft 20, Fig. 2A); and 
a modular boom system (the VTOL nacelle system of Figs. 2A and 7) inter-operably coupled to the non-VTOL aircraft (as shown in Fig. 7), the modular boom system comprising: 
	a first modular boom (nacelle 17, Fig. 7) comprising a first engine (motor 89 on 17, Fig. 7), the first modular boom mounted to a first wing (wing 15, Figs. 2A and 7) of the non-VTOL aircraft (shown in Fig. 2A); and 
a second modular boom (nacelle 18, Fig. 7) comprising a second engine (motor 89 on 18, Fig. 7), the second modular boom mounted to a second wing (wing 16, Figs. 2A and 7) of the non-VTOL aircraft (shown in Fig. 2A).  
Sada-Salinas does not appear to specifically disclose wherein the first engine or the second engine are rocket-turbine engines. However, Seaver teaches a rocket-turbine engine for an aircraft (Power plant, Fig. 1). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the engine disclosed by Sada-Salinas with the rocket-turbine engine as taught by Seaver, in order to have a first and a second modular boom comprising a first and a second rocket-turbine engine, respectively. The benefit being achieving the desired power-to-weight ratio for the engine in accordance with the design specifications of the VTOL aircraft. 

Regarding claim 2, modified Sada-Salinas discloses the VTOL aircraft of claim 1, wherein the modular boom system is permanently attached to the non-VTOL aircraft (§[0045]: FIG. 2E illustrates a nacelle 17 connected to the wing 15 via a mechanical attachment device 88 configured in accordance with another embodiment of the present technology...the attachment arrangement includes bolts 87b having transverse internal passages, which receive corresponding pins 79 driven by corresponding actuators 78.)

Regarding claim 3, modified Sada-Salinas discloses the VTOL aircraft of claim 1, but does not appear to specifically disclose wherein the modular boom system has been retrofitted to the non-VTOL aircraft.  
However Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the mere timing of retrofitting, i.e., installing the boom after the non-VTOL has been built, does not patentably affect the product itself.
Regarding claim 4, modified Sada-Salinas discloses the VTOL aircraft of claim 1, wherein the modular boom system is equipped to be jettisoned from the non-VTOL aircraft after the non-VTOL aircraft has taken off (Examiner notes according to §[0059] the disclosed VTOL is capable of the limitation), (§[0059]: In any of the foregoing embodiments, the nacelle and/or the aircraft can include a release mechanism (e.g., remotely operable) that disengages the nacelle from the aircraft in flight).  

Regarding claim 5, modified Sada-Salinas discloses the VTOL aircraft of claim 4, comprising a parachute (parachute 91, Fig. 13) coupled to each of the first modular boom and the second modular boom (Examiner notes Fig. 13 is a representative nacelle per §[0058]) and operable to be deployed after the modular boom system has been jettisoned (§[0058]… For example, as shown in FIG. 13, a representative nacelle 17 can carry one or more in-flight speed reduction devices, e.g., one or more parachutes 91 (stowed behind an openable hatch 92) … that are automatically deployed after the nacelle 17 has been ejected. Accordingly, the speed reduction devices can allow the nacelle to drift or glide back to the ground without being destroyed or significantly damaged).

Regarding claim 7, modified Sada-Salinas discloses the VTOL aircraft of claim 1, wherein each of the first modular boom and the second modular boom comprises a fore propeller (propeller 4 near front end 2, Fig. 7) and an aft propeller (propeller 4 near the rear end 3, Fig. 7), the fore propeller and the after propeller being driven by one of the first rocket-turbine engine and the second rocket-turbine engine (Fig. 7), (Examiner notes 112 rejection associated with this limitation).  

Regarding claim 10, Sada-Salinas discloses a  vertical-takeoff-and-landing ("VTOL") aircraft comprising: 
a non-VTOL aircraft equipped for forward takeoff and flight (aircraft 20, Fig. 2A); and a modular boom (nacelle 17, Fig. 7) comprising an engine (motor 89, Fig. 7) and mounted to the non-VTOL aircraft (as seen in Fig. 7).  
Sada-Salinas does not appear to specifically disclose wherein the engine is a rocket-turbine engine. However, Seaver teaches a rocket-turbine engine for an aircraft. 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the engine disclosed by Sada-Salinas with the rocket-turbine engine as taught by Seaver, in order to have a modular boom comprising a rocket-turbine engine. The benefit being achieving the desired power-to-weight ratio for the engine in accordance with the design specifications of the VTOL aircraft. 


Regarding claim 11, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom comprises a propeller (4, Fig. 7) driven by the rocket-turbine engine (as seen in Fig. 7).  

Regarding claim 12, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom system is permanently attached to the non-VTOL aircraft (§[0045]: FIG. 2E illustrates a nacelle 17 connected to the wing 15 via a mechanical attachment device 88 configured in accordance with another embodiment of the present technology. In one aspect of this embodiment, the attachment arrangement includes bolts 87b having transverse internal passages, which receive corresponding pins 79 driven by corresponding actuators 78.)

Regarding claim 13, modified Sada-Salinas discloses the VTOL aircraft of claim 10, but does not appear to specifically disclose wherein the modular boom system has been retrofitted to the non-VTOL aircraft.  
However Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the mere timing of retrofitting, i.e., installing the boom after the non-VTOL has been built, does not patentably affect the product itself.

Regarding claim 14, modified Sada-Salinas discloses the VTOL aircraft of claim 10, wherein the modular boom system is equipped to be jettisoned from the non-VTOL aircraft after the non-VTOL aircraft has taken off (Examiner notes according to §[0059] the disclosed VTOL is capable of the limitation), (§[0059]: In any of the foregoing embodiments, the nacelle and/or the aircraft can include a release mechanism (e.g., remotely operable) that disengages the nacelle from the aircraft in flight).  

Regarding claim 15, modified Sada-Salinas discloses the VTOL aircraft of claim 14, comprising a parachute (parachute 91, Fig. 13) coupled to the modular boom (Fig. 13) and operable to be deployed after the modular boom system has been jettisoned (§[0058]… For example, as shown in FIG. 13, a representative nacelle 17 can carry one or more in-flight speed reduction devices, e.g., one or more parachutes 91 (stowed behind an openable hatch 92) …that are automatically deployed after the nacelle 17 has been ejected. Accordingly, the speed reduction devices can allow the nacelle to drift or glide back to the ground without being destroyed or significantly damaged).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sada-Salinas in view of Seaver as applied to claim 1 above, and further in view of Martel (US 2021/0031913 A1), hereinafter Martel.
Regarding claim 6, modified Sada-Salinas discloses the VTOL aircraft of claim 1, but does not appear to specifically disclose it comprising at least one of: 
a rocket-turbine-engine-powered weapon; 
a rocket-turbine-engine-powered jamming system; and 
a rocket-turbine-engine-powered supplemental power system used in the event of a primary-power-source failure.  
However, Martel teaches at least a rocket-turbine engine powered weapon on a UAV (see §[0090]: UAV actuators include… weapons, payload actuators... The actuators in the present invention may be linked to the rocket engines, the motors for the propellers, the pivoting mechanism of the rotor assemblies, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rocket-turbine powered engine disclosed by modified Sada-Salinas with the weapons as taught by Seaver, in order to have a VTOL comprising at least one of a rocket-turbine-engine-powered weapon; a rocket-turbine-engine-powered jamming system; and a rocket-turbine-engine-powered supplemental power system used in the event of a primary-power-source failure.  The benefit being using the rocket power for a weapon and therefore, having a VTOL with a weapon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sada-Salinas in view of Seaver as applied to claim 1 above, and further in view of Smith (US 8,152,096 B2), hereinafter Smith. 
Regarding claim 9, modified Sada-Salinas discloses the VTOL aircraft of claim 1, but does not appear to specifically disclose wherein the modular boom system comprises a ducted fan for providing lift.  
However, Smith teaches a VTOL aircraft comprising a ducted fan (106, Fig. 3a and 3b) for creating lift.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular boom disclosed by modified Sada-Salinas with the ducted fan as taught by Smith, in order to have a modular boom system comprising a ducted fan for providing lift, the benefit being an aerodynamic shape creating more lift and less drag, possibly eliminating the need for more wing area and reducing the overall weight of the aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baharav et al. (US 2022/0009626 A1) teaches an air vehicle capable of vertical and horizontal thrust, and comprising a propulsion unit fixedly mounted to booms.  Kunz et al. (US 2021/0197965 A1) teaches a modular aircraft with vertical and horizontal takeoff and landing capability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647